Detailed Action
	This action is responsive to an original application filed on 12/16/2019 with acknowledgement that this application is a 371 of PCT/EP2018/065768 and claims a priority date of 6/15/2017 to foreign application DE102017113207.4. 
	Claims 1-3 and 5-12 are currently pending.  Claims 1 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on November 8, 2022 is acknowledged.  Three pages of amended claims were received on 11/8/2022.  Claims 1, 5-9, and 11-12 have been amended.  The claims have been amended to overcome some objections, however Claims 9 and 11-12 are objected to as noted below.  The claims have been amended to overcome some rejections under 35 U.S.C. 112(b), however Claim 12 remains rejected under 35 U.S.C. 112(b) as noted below.

Election/Restrictions
Applicant's election with traverse of Species II (Figure 3) in the reply filed on 6/10/2021 is acknowledged.  The traversal is on the ground(s) that "it should be no undue burden on the Examiner to consider all claims in the single application".  This argument is not found persuasive because Species I (Figure 1) is drawn to a one-piece nozzle classified in CPC B05B1/3426 and Species II (Figure 3) is drawn to a two-piece nozzle classified in CPC B05B1/3436.  Furthermore, there are clear differences between Species I and Species II such as the shape of the rotation chamber and the configuration of the supply channels.   
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Fig. 1 applies to the non-elected species). Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 9 and 11-12 are objected to because of the following informalities:
In Claim 9 Line 2, “the plane that edge” should be revised to “the plane that the edge” to ensure proper grammar.
In Claim 11 Line 5, “the floor part” should be revised to “the first floor part” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 12 Line 11, “larger than in a distance” should be revised to “larger than a distance” to ensure proper grammar.
In Claim 12 Lines 11-12, “the edge of the floor” should be revised to “an edge of the floor” to ensure proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because Lines 10-12 state “wherein a distance between the nozzle opening and the floor along the center line of symmetry is larger than in a distance between areas of the floor which are located to next to the edge of the floor and the nozzle opening in a line parallel to the center line of symmetry” and it is not clear what this means.  It is not clear if “in a line parallel to the center line of symmetry” is a projected vertical dimension of the distance between the nozzle opening and areas of the floor that are next to the edge of the floor, or if it means something else.  For the purpose of examination, Claim 12 Lines 10-12 will be interpreted as best understood by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0093392 A1 to Abduljalil (“Abduljalil”).
As to Claim 1, Abduljalil discloses an atomizer nozzle for atomizing a fluid (See Fig. 11a), having a nozzle opening (See Annotated Fig. 11a, the nozzle opening is a middle outlet opening 816), a rotation chamber (See Annotated Fig. 11a, the rotation chamber includes 810a and the conically tapering region) and one or more supply channels (Fig. 11a #812 and #814) for supplying fluid into the rotation chamber (See Paragraph 0102), wherein one supply channel of the one or more supply channels opens into the rotation chamber via one or more inlet openings (See Annotated Fig. 11a), 
wherein the rotation chamber has a curved floor (See Annotated Fig. 11a), 
wherein the floor is curved away from the nozzle opening (See Annotated Fig. 11a), 
wherein an edg
wherein an entirety of the floor has a concave curvature in relation to the plane that the edge of the floor spans (See Annotated Fig. 11a).
Regarding Claim 1, in reference to the atomizer nozzle of Abduljalil as applied above, Abduljalil does not disclose wherein at least one supply channel of the one or more supply channels is directed in a direction toward the floor and wherein the at least one supply channel of the one or more supply channels is arranged at least in part tangentially to a curvature of the floor (See Fig. 11a and Paragraph 0102 disclosing that 812 and 814 are non-tangential channels).
However, Abduljalil discloses wherein any of the supply channels can be arranged to be directed in a direction toward the floor and tangentially to the curvature of the floor (See Paragraph 0107, See Fig. 5 showing supply channels arranged tangentially to the curvature of the floor and directed in a direction toward the floor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer nozzle of Abduljalil as applied above such that at least one supply channel of the one or more supply channels is directed in a direction toward the floor and wherein the at least one supply channel of the one or more supply channels is arranged tangentially to a curvature of the floor, as taught by Abduljalil for the purpose of increasing turbulence which leads to finer spray droplets and a fuller spray cone (See Paragraph 0079).
As to Claim 2, in reference to the atomizer nozzle of Abduljalil as applied to Claim 1 above, Abduljalil further discloses wherein the rotation chamber has a conical profile at least in part (See Annotated Fig. 11a), and the rotation chamber broadens from the nozzle opening toward at least one inlet opening of the one or more inlet openings (See Annotated Fig. 11a, the conically tapering region of the rotation chamber broadens from the nozzle opening toward the inlet openings.).
	As to Claim 5, in reference to the atomizer nozzle of Abduljalil as applied to Claim 1 above, Abduljalil further discloses wherein the plane that the edge of the floor spans is arranged parallel to a plane that the nozzle opening spans (See Annotated Fig. 11a, Plane A is parallel to Plane B).
	As to Claim 7, in reference to the atomizer nozzle of Abduljalil as applied to Claim 1 above, Abduljalil further discloses wherein the atomizer nozzle is constructed to have at least two parts, the atomizer nozzle has a first floor part that has the floor and an opening part that has the nozzle opening, and the at least one supply channel of the one or more supply channels is formed in the first floor part (See Paragraph 0114 disclosing that the atomizer nozzle can be made of two parts which fit together to form the rotation chamber, thus it is understood that a first part having the floor and a second part having the nozzle opening can be used to construct the atomizer nozzle.).
	As to Claim 8, in reference to the atomizer nozzle of Abduljalil as applied to Claim 7 above, Abduljalil further discloses wherein the at least one supply channel of the one or more supply channels is formed at least in part in the form of a passage in the first floor part (See Paragraph 0114, it is understood that the supply channels are formed in the same part that the floor is formed in).
	As to Claim 10, in reference to the atomizer nozzle of Abduljalil as applied to Claim 1 above, Abduljalil further discloses wherein the atomizer nozzle has one or more cylindrical regions and the one or more cylindrical regions are formed between the nozzle opening and a conically tapering region (See Annotated Fig. 11a).
	As to Claim 12, Abduljalil discloses an atomizer nozzle for atomizing a fluid (See Fig. 11a), comprising: 
	a nozzle opening (See Annotated Fig. 11a, the nozzle opening is a middle outlet opening 816); 
	a rotation chamber (See Annotated Fig. 11a, the rotation chamber includes 810a and the conically tapering region); and 
	one or more supply channels (Fig. 11a #812 and #814) for supplying fluid into the rotation chamber (See Paragraph 0102), 
	wherein one supply channel of the one or more supply channels opens into the rotation chamber via one or more inlet openings (See Annotated Fig. 11a), 
	wherein the rotation chamber has a curved floor (See Annotated Fig. 11a), 
	wherein the floor is curved away from the nozzle opening (See Annotated Fig. 11a),  
	wherein the nozzle opening has a center line of symmetry (See Annotated Fig. 11a), wherein a distance between the nozzle opening and the floor along the center line of symmetry is larger than in a distance between areas of the floor which are located next to the edge of the floor and the nozzle opening in a line parallel to the center line of symmetry (See Annotated Fig. 11a, the center line of symmetry that spans from the nozzle opening to the floor is larger than the parallel line that spans from the edge of the floor at Plane A to Plane B).
	wherein at least one supply channel of the one or more supply channels is facing away from the nozzle opening (See Annotated Fig. 11a, #812 and #814 are both facing away from the nozzle opening).
	Regarding Claim 12, in reference to the atomizer nozzle of Abduljalil as applied above, Abduljalil does not disclose wherein at least one supply channel of the one or more supply channels is directed toward the floor and wherein the at least one supply channel of the one or more supply channels is arranged at least in part tangentially to a curvature of the floor (See Fig. 11a and Paragraph 0102 disclosing that 812 and 814 are non-tangential channels).
However, Abduljalil discloses wherein any of the supply channels can be arranged to be directed in a direction toward the floor and tangentially to the curvature of the floor (See Paragraph 0107, See Fig. 5 showing supply channels arranged tangentially to the curvature of the floor and directed in a direction toward the floor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer nozzle of Abduljalil as applied above such that at least one supply channel of the one or more supply channels is directed in a direction toward the floor and wherein the at least one supply channel of the one or more supply channels is arranged tangentially to a curvature of the floor, as taught by Abduljalil for the purpose of increasing turbulence which leads to finer spray droplets and a fuller spray cone (See Paragraph 0079).


    PNG
    media_image1.png
    840
    814
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3, 6, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent Claim 3, Abduljalil as applied to Claim 1 above further discloses wherein the rotation chamber has a conical profile at least in part (See Annotated Fig. 11a).  However, Abduljalil does not disclose wherein at least one inlet opening of the one or more inlet openings is arranged in a region of greatest inside diameter of the rotation chamber (See Annotated Fig. 11a and Paragraph 0107, it is understood that the inlet openings are not arranged in a region of greatest inside diameter of the rotation chamber, which is at Plane A.).  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the atomizer nozzle of Abduljalil such that at least one inlet opening of the one or more inlet openings is arranged in a region of greatest inside diameter of the rotation chamber as claimed in Claim 3, as there is no apparent benefit to making such a modification and making such a modification would change the overall functionality of the atomizer nozzle.  Furthermore, there is no prior teaching in Abduljalil or other prior at that indicates that making such a modification would be an obvious design choice.
Regarding dependent Claim 6, Abduljalil as applied to Claim 1 above does not disclose wherein the at least one supply channel of the one or more supply channels extends at least in part obliquely to the plane that the edge of the floor spans (See Fig. 5, the supply channels appear to be parallel to the plane that the edge of the floor spans.  Abduljalil does not disclose having the supply channels be both oblique as shown in Fig. 11a and tangent as shown in Fig. 5).  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the atomizer nozzle of Abduljalil such that the at least one supply channel of the one or more supply channels extends at least in part obliquely to the plane that the edge of the floor spans as claimed in Claim 6, as there is no apparent benefit to making such a modification and making such a modification would change the overall functionality of the atomizer nozzle.  Furthermore, there is no prior teaching in Abduljalil or other prior at that indicates that making such a modification would be an obvious design choice.
Regarding dependent Claim 9, Abduljalil as applied to Claim 1 above does not disclose wherein the atomizer nozzle has two conically tapering regions that are arranged between the plane that the edge of the floor spans and a plane that the nozzle opening spans, and the two conically tapering regions have different cone angles (See Annotated Fig. 11a, the atomizer nozzle only has a single conically tapering region).  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the atomizer nozzle of Abduljalil such that the atomizer nozzle has two conically tapering regions that are arranged between the plane that the edge of the floor spans and a plane that the nozzle opening spans as claimed in Claim 9, as there is no apparent benefit to making such a modification and there is no prior teaching in Abduljalil or other prior at that indicates that making such a modification would be an obvious design choice.
Regarding dependent Claim 11, Abduljalil as applied to Claim 7 above further discloses wherein the opening part is designed to have a symmetrical cylinder region, the nozzle opening is symmetrical, and a center line of symmetry of the nozzle opening corresponds to a center line of symmetry of the symmetrical cylinder region of the opening part (See Annotated Fig. 11a).  However, Abduljalil does not further disclose wherein the symmetrical cylinder region of the opening part is designed to accommodate the floor part at least in part, and at least one gap is designed between the first floor part and the opening part for supplying liquid (See Annotated Fig. 11a and Paragraph 0114, the opening part and first floor part of Abduljalil mate together via a groove and no gap is designed between the first floor part and the opening part for supply liquid).  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the atomizer nozzle of Abduljalil such the symmetrical cylinder region of the opening part is designed to accommodate the floor part at least in part, and at least one gap is designed between the first floor part and the opening part for supplying liquid as claimed in Claim 11, as there is no apparent benefit to making such a modification and there is no prior teaching in Abduljalil or other prior at that indicates that making such a modification would be an obvious design choice.

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered.
Applicant’s arguments with respect to independent Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent Claim 12, applicant argues that Claim 12 has been amended to overcome rejection under 35 U.S.C. 112(b).  This argument is not found persuasive because as noted above, Claim 12 remains indefinite.  Furthermore, as best interpreted by the examiner, Abduljalil does disclose “wherein a distance between the nozzle opening and the floor along the center line of symmetry is larger than in a distance between areas of the floor which are located next to the edge of the floor and the nozzle opening in a line parallel to the center line of symmetry” as noted above and shown in Annotated Fig. 11a.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752      
November 30, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 1, 2022